First Century Bancorp 10-K EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2003 The undersigned, the Chief Executive Officer and the Principal Financial and Accounting Officer of First Century Bancorp. (the “company”), each certify that, to his or her knowledge on the date of this certification: 1. The annual report of the company for the period ended December 31, 2011 as filed with the Securities and Exchange Commission on this date (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the company. This 29th day of March, 2012. /s/ William R. Blanton William R. Blanton Chief Executive Officer /s/ Denise Smyth Denise Smyth Principal Financial and Accounting Officer
